Exhibit 10.1
 
 
 
 
BUSINESS LOAN AGREEMENT
 
This Business Loan Agreement (this “Agreement”) dated as of September 13, 2005,
is among Amarillo National Bank (the “Bank”), NaturalShrimp Holdings, Inc., a
Delaware corporation (the “Borrower”), NaturalShrimp Corporation, a Delaware
corporation (“NSC”), NaturalShrimp International, Inc., a Delaware corporation
(“NSI”), NaturalShrimp San Antonio, L.P., a Texas limited partnership
(“Partnership” collectively, NSC, NSI and Partnership are referred to herein as
the “NS Entities”), Shirley Williams, Gerald Easterling and Mary Ann Untermeyer
(the “Controlling Shareholders”), and High Plains Christian Ministries
Foundation (the “Guarantor”).
 
WHEREAS, NSC is in Phase One (as defined in Exhibit A attached hereto) of
developing and constructing a shrimp production facility in La Coste, Texas (the
“Project”) which is more fully described on Exhibit A attached hereto;
 
WHEREAS, the Borrower and the NS Entities desire to finance the Project with the
Loan (defined below) which is to be guaranteed by Guarantor (the “Guaranty”) in
order to provide the best possible financing terms to Borrower;
 
WHEREAS, the Bank desires to make the Loan on the terms and conditions provided
for herein or in documents, instruments or agreements incorporated by reference
herein; and
 
WHEREAS, the Guarantor desires to guarantee the Loan on the terms and conditions
provided for herein or in the documents, instruments or agreements incorporates
by reference herein.
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties to this Agreement agree as follows:
 
Section 1. Principal Amount; Draws.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
the Commercial Guaranty Agreement entered into by and among the Bank and
Guarantor, dated as of an even date herewith (the “Guaranty Agreement”), the
Security Agreement entered into by and among the Bank, Guarantor, NSC and
Partnership, dated as of an even date herewith (the “Security Agreement”), the
Subordination Agreements entered into by and among Bank, Guarantor and each
limited partner of the Partnership, each dated as of an even date herewith (the
“Subordination Agreements”), the Pledge Agreements entered into individually by
each of the Controlling Shareholders and Borrower, and the Bank and Guarantor,
each dated as of an even date herewith (the “Pledge Agreements”), the Stock
Purchase Warrant entered into by and between Borrower and Guarantor dated as of
an even date herewith (the “Warrant Agreement”), and the Note (defined below),
which evidence, secure, govern, guarantee and/or pertain to the Loan, as herein
defined (collectively, together with this Agreement, referred to hereinafter as
the “Loan Documents”), the Bank hereby agrees to loan to Borrower $1,500,000.00
(the “Loan”) evidenced by a promissory note (the “Note”) dated as of even date
herewith in the form attached hereto as Exhibit B, the principal of and interest
on such loan to be paid in accordance with the terms and provisions of the Loan
Documents.
 
(b)           Borrower may draw (“Draw”) on the Loan as set forth below:
 
(i)  
Borrower may Draw up to $600,000.00 after the execution of the Loan
Documents.  Such Draw may only be used to pay off existing debt of NSC and/or
for operating capital for the Project;

 
(ii)  
Borrower may Draw up to an additional $500,000.00 after Phase One of the Project
has been completed and is fully operational, which shall be determined in the
sole discretion of Guarantor and Bank.  Such additional Draw may only be used to
pay for the construction of Phase Two (as defined in Exhibit A attached hereto)
of the Project; and

 
(iii)  
Borrower may Draw up to the remaining $400,000.00 after Phase Two of the Project
has been completed and is fully operational, which shall be determined in the
sole discretion of Guarantor and Bank.  Such additional Draw may only be used to
pay for the construction of Phase Three (as defined in Exhibit A attached
hereto) of the Project and for the general operating expenses of the Borrower.

 
Section 2. Consideration.
 
(a) Guaranty Fees.  In consideration for the Guaranty, Borrower agrees to pay
and the NS Entities agree to cause Borrower to pay and to pay in the event
Borrower fails to pay, an annual guarantee fee to the Guarantor in the amount of
two percent (2%) of the outstanding principal amount of the Loan.  This fee is
payable in four quarterly installments, each due on the first day of the month
following the applicable calendar quarter.
 
(b) Warrants.  In consideration for the Guaranty, Borrower shall issue to
Guarantor warrants to purchase 240,000 shares of common stock, par value $0.01,
of Borrower at an exercise price of $0.50 per share, which shall expire if
unexecuted on the fourth anniversary of the date this Agreement is executed as
specifically set forth in the Warrant Agreement.
 
 
1

--------------------------------------------------------------------------------

 
(c) Board Appointments.  In consideration for the Guaranty and for so long as
the Guaranty is in place, the Guarantor shall have the right to appoint two (2)
of the five (5) directors to each of the Board of Directors of NSC, NSI, and
Borrower, respectively.  In the event the number of directors on the Board of
Directors of NSC, NSI or Borrower is increased to more than five (5), then
Guarantor shall have the right to appoint that proportion of the total directors
of the Board of Directors that is closest to a ratio of two (2) out of five
(5).  Borrower and the Controlling Shareholders shall cause such appointees to
be elected to the Board of Directors of Borrower, NSC and NSI, and neither the
Controlling Shareholders nor the Borrower shall remove Guarantor’s appointees or
take any actions that would cause Guarantor’s appointees to be removed without
the prior written consent, or direction, from Guarantor; provided, however,
Guarantor’s appointees may be removed for cause without Guarantor’s consent or
direction.  In such case, Guarantor shall have the right to appoint such
appointee’s replacement.  For purposes of this Agreement for “cause” shall mean
that such appointee has been convicted of a felony or a crime of moral turpitude
or shall have breached his fiduciary duty as a director to any of the Borrower,
NSC or NSI.
 
Section 3. Reimbursement Costs.  The Borrower and the NS Entities agree to pay
or reimburse the Bank and the Guarantor for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents, including attorneys’ fees, in a combined
amount not to exceed $10,000.00.  In addition, the Borrower and the NS Entities
agree to pay all out of pocket expenses associated with the ongoing monitoring
of the credit facility established by this Agreement, including any reasonable
attorney fees.
 
Section 4. Collateral.  The Borrower’s and NS Entities’ obligations to the Bank
under the Note and this Agreement and to Guarantor under this Agreement will be
secured.  In consideration for providing the Guaranty:
 
(a)           NSC and Partnership grant to Bank a first priority security
interest and lien and to Guarantor a second priority security interest and lien
in the Collateral (as such term is defined in the Security Agreement),
 
(b)           The Partnership agrees to cause its limited partners to execute
and deliver to the Bank and Guarantor the Subordination Agreements subordinating
their rights and lien in the Collateral to Bank and Guarantor,
 
(c)           The Controlling Shareholders pledge all of their right, title and
interest in the capital stock of Borrower to Bank and Guarantor, as more
specifically set forth in the Pledge Agreements,
 
(d)           Borrower pledges all of its right, title and interest in the
capital stock of NSC and NSI to Bank and Guarantor, as more specifically set
forth in the Pledge Agreements, and
 
(e)           Each of the Borrower and the NS Entities, jointly and severally,
hereby agree to repay, or cause to be repaid, Guarantor of any and all amounts
Guarantor is required to pay to the Bank on behalf of or on account of Borrower
or NS Entities pursuant to the Guaranty Agreement or any other Loan Document,
together with the interest due thereon plus interest at a rate equal to the
lower of 18% or the highest rate of interest allowed by law (the “Maximum
Rate”).
 
Section 5. Conditions to Closing.
 
(a)           The obligation of the Bank to extend any credit or make any
additional advances to the Borrower under this Agreement is subject to
satisfaction of the following conditions precedent:
 
(i)  
Conditions to the First Draw.  Before the initial Draw pursuant to
Section 1(b)(i) of this Agreement, the Bank must receive the following items, in
form and content acceptable to the Bank:

 
(A)  
Authorizations.  Evidence that the execution, delivery and performance by the
Borrower and the NS Entities of this Agreement and any other Loan Document to
which they are a party have been duly authorized.

 
(B)  
Governing Documents.  True and correct copies of the Borrower’s and NS Entities’
organizational documents all of which are certified by the Secretary of the
applicable entity.

 
(C)  
Reimbursement of Costs.  Payment of all accrued and unpaid expenses incurred by
the Bank and/or Guarantor as required by Section 3 of this Agreement.

 
(D)  
Good Standing.  Certificates of good standing for the Borrower and NS Entities
from their state of formation and from any other state in which the Borrower and
NS Entities are required to qualify to conduct their business.

 
(E)  
Legal Opinion.  A written legal opinion of the Borrower’s and NS Entities’
external legal counsel covering such matters as the Bank and Guarantor may
require.  Without limiting the generality of the foregoing, the legal counsel
and the terms of such opinion must be acceptable to the Bank and Guarantor.

 
(F)  
Insurance.  Evidence of insurance coverage, as required by Section 8(b) of this
Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
(G)  
Guaranty Agreement.  Executed Guaranty Agreement providing for the guarantee by
Guarantor of Borrower’s and NS Entities’ obligations to repay the Loan.

 
(H)  
Note.  Executed and acknowledged Note delivered to the Bank.

 
(I)  
Security Agreement.  Executed Security Agreement from NSC and the Partnership as
described and required by Section 4(a) of this Agreement.

 
(J)  
Subordination Agreements.  Executed Subordination Agreements from each of the
limited partners of the Partnership as described and required by Section 4(a) of
this Agreement.

 
(K)  
Pledge Agreements.  Executed Pledge Agreements from the Controlling Shareholders
and Borrower as described and required by Section 4(c) and 4(d) of this
Agreement.

 
(L)  
No Adverse Changes.  There shall not have occurred any material adverse change
since the date of formation in the business, assets, operation, condition
(financial or otherwise) or prospects of the Borrower or NS Entities and their
subsidiaries or in the facts and information regarding such entities as
represented to date.  In addition, there have not occurred any material adverse
changes since June 30, 2005 in the business, assets, operating condition
(financial or otherwise) or prospects of the business previously conducted by
NaturalShrimp Corporation, a Texas corporation, and NaturalShrimp International,
Inc., a Texas corporation, other than their merger with and into NSC and NSI.

 
(M)  
Other Items.  Any other item that the Bank may reasonably request.

 
(ii)  
Conditions to Each Draw.  Before each Draw pursuant to Section 1(b) of this
Agreement, the following conditions precedent must be satisfied:

 
 
(A)
The representations and warranties of the Borrower and the NS Entities contained
in this Agreement and the other Loan Documents, shall be true and correct on and
as of the date of such Draw, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 
 
(B)
A certificate of the President and the Treasurer of Borrower and NS Entities
certifying with respect to each entity, that it is in compliance with Section
5(a)(ii)(A);

 
 
(C)
A certificate of the President and the Treasurer of Borrower and NSC that the
conditions to such Draw in Section 1(b) have been satisfied.

 
 
(D)
No default or event of default under this Agreement or any other Loan Document
shall exist or would result from such proposed draw.

 
 
(E)
All conditions precedent set forth in Section 5(a)(i) shall be satisfied.

 
 
(F)
All conditions precedent set forth in Section 5(b)(ii) shall be satisfied.

 
 
(G)
The Borrower and the NS Entities shall provide the Bank with any other item that
the Bank may reasonably request.

 
(b)           The obligation of the Guarantor to guarantee the Loan made by the
Bank under this Agreement is subject to satisfaction of the following conditions
precedent:
 
(i)  
Conditions to the First Draw.  Before the initial Draw pursuant to Section 1(b)
of this Agreement, the Guarantor must receive the following items, in form and
content acceptable to the Guarantor:

 
(A)  
Deliver of Certain Items.  Each item required to be delivered to Bank pursuant
to Section 5(a)(i)(A)-(F) shall also be delivered to Guarantor.

 
(B)  
Note.  A copy of the executed and acknowledged Note which has been delivered to
the Bank.

 
 
3

--------------------------------------------------------------------------------

 
 
(C)  
Guaranty Agreement.  Executed Guaranty Agreement providing for the guaranty by
Guarantor of Borrower’s and NS Entities’ obligations to repay the Loan.

 
(D)  
Security Agreement.  Executed Security Agreement from NSC and the Partnership as
described and required by Section 4(a) of this Agreement.

 
(E)  
Subordination Agreements.  Executed Subordination Agreements from each of the
limited partners of the Partnership as described and required by Section 4(a) of
this Agreement.

 
(F)  
Pledge Agreements.  Executed Pledge Agreements from the Controlling Shareholders
and Borrower as described and required by Section 4(c) and 4(d) of this
Agreement.

 
(G)  
Warrant Agreement.  Executed Warrant Agreement described in Section 2(b) of this
Agreement.

 
(H)  
Charitable Contribution Agreement.  Executed Charitable Contribution Agreement
by and between Borrower and Baptist Community Services (“BCS”) dated as of an
even date herewith (the “Charitable Contribution Agreement”).

 
(I)  
Perfection and Evidence of Priority.  Financing statements and fixture filings
(and any Collateral in which the Guarantor requires a possessory security
interest) in order to perfect Guarantor’s lien on such assets.

 
(J)  
Other Agreements.  The Borrower and the NS Entities must not be in material
breach of any other agreement with Guarantor or its parent, BCS.

 
(K)  
Other Items.  Any other item that the Guarantor may reasonably request.

 
(ii)  
Conditions to Each Draw.  Before each Draw pursuant to Section 1(b) of this
Agreement, the following conditions precedent must be satisfied:

 
 
(A)
All conditions precedent set forth in Section 5(a)(ii) shall be satisfied and
each certificate required to be delivered to the Bank pursuant to Section
5(a)(ii) shall also be delivered to the Guarantor.

 
 
(B)
All conditions precedent set forth in Section 5(b)(i) shall be satisfied.

 
 
(C)
The Borrower and the NS Entities shall provide the Guarantor with any other item
that the Guarantor may reasonably request.

 
Section 6. Representations and Warranties.  When the Borrower, NS Entities and
the Controlling Shareholders sign this Agreement, and until the Bank and/or
Guarantor is repaid in full, the Borrower, NS Entities and the Controlling
Shareholders make the following representations and warranties.  Each request
for a Draw pursuant to Section 1(b) of this Agreement constitutes a renewal of
these representations and warranties as of the date of the request:
 
(a) Formation.  The Borrower and NS Entities are duly organized and validly
existing under the laws of the state where organized.
 
(b) Capitalization.  NSC and NSI are wholly owned subsidiaries of Borrower, the
Controlling Shareholders own at least 50% of the outstanding voting stock of
Borrower, and such percentage is sufficient to control Borrower in all matters
submitted to the shareholders of Borrower, except to the extent otherwise
provided by law.  Borrower has disclosed to Guarantor the number of outstanding
shares of all classes of equity of the Borrower as well as all outstanding
options, warrants, convertible securities or other obligations contingent or
otherwise, to issue equity securities of the Company, and copies of all
agreements by or among the equity holders of Borrower have been provided to
Guarantor.
 
(c) Authorization.  This Agreement and the other Loan Documents are within
Borrower’s and NS Entities’ powers, have been duly authorized, and do not
conflict with any of their organizational documents.
 
(d) Enforceable Agreement.  This Agreement is a legal, valid and binding
agreement of the Borrower, NS Entities and the Controlling Shareholders,
enforceable against them in accordance with its terms, and any instrument or
agreement required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as enforceability may be limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Good Standing.  In each state in which the Borrower and the NS Entities do
business, they are duly qualified, properly licensed, in good standing, and,
where required, in compliance with fictitious name statutes.
 
(f) No Conflicts.  This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower, the NS Entities or the Controlling
Shareholders are bound.  No consent, approval of authorization of any party is
required in connection with the execution, delivery or performance of this
Agreement.
 
(g) Financial Information.  All financial and other information that has been or
will be supplied to the Bank and Guarantor is complete and accurate in all
respects and is sufficiently complete to give the Bank and Guarantor accurate
knowledge of the Borrower’s and NS Entities’ financial condition, including all
material contingent liabilities.  Since the date of the most recent financial
statement provided to the Bank and Guarantor, there has been no material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower and NS Entities.
 
(h) Lawsuits.  There is no lawsuit, tax claim or other dispute pending or, to
Borrower’s, the NS Entities’ or the Controlling Shareholders’ knowledge,
threatened against the Borrower, the NS Entities or the Controlling
Shareholders.
 
(i) Permits, Franchises.  The Borrower and the NS Entities possess all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights and fictitious name rights necessary to
enable them to conduct the business in which it is now engaged.
 
(j) Compliance with Laws.  The Borrower and the NS Entities are not in violation
of any applicable law and no event has occurred or circumstance exists’ that
(with or without notice or lapse of time) (a) may constitute or result in a
violation or failure of the Borrower and/or the NS Entities to comply with any
law or (b) give rise to any obligation of the Borrower and/or the NS Entities to
undertake, or bear all or any portion of the cost of, any remedial action of any
nature.  Neither Borrower nor the NS Entities have received any notice or other
communication from any governmental authority or other person or entity
regarding (A) any actual, alleged, possible or potential violation of, or
failure to comply with, any law or (B) any actual, alleged, possible or
potential obligation to undertake, or bear all or any portion of the cost of,
any remedial action of any nature.
 
(k) Other Obligations.  The Borrower and the NS Entities are not in default on
any material obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligation, except as
have been disclosed in writing to the Bank and Guarantor.
 
(l) Tax Matters.  The Borrower, the NS Entities and the Controlling Shareholders
have no knowledge of any pending assessments or adjustments of the Borrower’s or
the NS Entities income tax for any year and all taxes due have been paid, except
as have been disclosed in writing to the Bank and Guarantor.
 
(m) No Event of Default.  There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.
 
(n) Insurance.  The Borrower and the NS Entities have obtained, and maintained
in effect, the insurance coverage required by Section 8(b) of this Agreement.
 
(o) Collateral.  All Collateral is owned by NSC or Partnership free of any title
defects or any liens or interests of others, except those which have been
approved by the Guarantor in writing and those which have been granted to the
limited partners of the Partnership, and is located at the addresses listed
aside NSC’s and Partnership’s signatures to this Agreement, except for stock
certificates that have been delivered to Bank.
 
(p) Real Property.  The Borrower and the NS Entities own the real property upon
which the Project will be constructed (approximately 11.72 acres in Medina
County, Texas) free and clear of all liens and encumbrances and any other
restrictions that may have an adverse effect on the Project and the Borrower and
the NS Entities shall not dispose of, transfer, or sell such real property or
any buildings or fixtures thereon without the prior written consent of the Bank
and Guarantor.
 
(q) No Liens.  NSI owns free and clear of all liens and encumbrances and of any
other restrictions that may have an adverse effect on the Project, all
intellectual property related to the Project, including the plans, processes,
methods and trade secrets related thereto and has licensed such intellectual
property to NSC.  NSC has sublicensed the intellectual property related to the
Project to the Partnership.
 
(r) Location.  The Borrower’s and the NS Entities’ places of business (or, if
the Borrower or the NS Entities have more than one place of business, their
chief executive office) is located at the address listed under their signatures
to this Agreement.
 
(s) No Adverse Conditions.  To the knowledge of Borrower, the NS Entities or the
Controlling Shareholders, there is no condition, circumstance, event, fact or
series of conditions, circumstances, events or facts that would cause Borrower
or NS Entities to be unable, or reasonably likely to be unable, to repay the
Loan (both principal of and interest thereon) according to the terms and
conditions of this Agreement and the Note.
 
Section 7. Reporting Requirements.  The Borrower and NS Entities agree, so long
as credit is available under this Agreement and until the Bank and/or Guarantor
is repaid in full, to provide the following financial information and statements
in form and content acceptable to the Bank and Guarantor:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Annual Financial Statements.  Within 90 days after the end of each fiscal
year of Borrower and NS Entities, unaudited financial statements of Borrower and
NS Entities certified by the President and Treasurer of each entity.  These
financial statements shall include a balance sheet, an income statement, and a
cash flow statement.
 
(b) Quarterly Financial Statements.  Within 30 days of the end of each quarter
of the Borrower’s and NS Entities’ fiscal year, quarterly unaudited financial
statements of the Borrower and NS Entities.  These financial statements shall
include a balance sheet, an income statement, and a cash flow statement.
 
(c) Monthly Financial Statements.  Within 20 days after the end of each month,
monthly financial statements of Borrower and NS Entities.  Those financial
statements shall include a balance sheet, an income statement, a cash flow
statement, and such other general operating reports as may be requested by the
Guarantor or the Bank.
 
(d) Federal Income Tax Returns.  To the Bank, copies of federal income tax
returns of the Borrower and the NS Entities within 30 days after the applicable
tax reporting deadline.
 
(e) Draw Requests.  Copies of all draw requests pursuant to Section 1(b) of this
Agreement with any supporting documentation.
 
(f) Other Information.  Such other information of Borrower or NS Entities
relating to the Project as may be reasonably requested by Bank or the Guarantor
from time to time.
 
Section 8. General Affirmative and Negative Covenants.  The Borrower and NS
Entities agree, so long as credit is available under this Agreement and until
the Bank and/or Guarantor is repaid in full:
 
(a) Use of Proceeds.  To use the proceeds in accordance with the uses described
in Section (1)(b) of this Agreement and to cause any and all claims for services
rendered or materials provided in relation to the Project to be paid in due
course and without delay.  In addition, Borrower covenants and agrees to pay or
cause to be paid all amounts owed or that will be owed by Borrower, NS Entities
or their affiliates or former affiliates to Ira Fontenot and BTT Investments
(Brenda T. Turner) (each a “Secured Creditor”) and to provide to Bank and
Guarantor written proof of such payment(s), in a form reasonably satisfactory to
Bank and Guarantor, within ten (10) business days from the date of the first
Draw pursuant to Section 1(b)(i) in order to fully satisfy all obligations
represented by the promissory note made by a former affiliate of the Borrower
and NS Entities and payable to such Secured Creditor and to cause any and all
security interests, liens, encumbrances whether documented by a written security
agreement or not to terminate and be of no further force and effect.  Borrower
and NS Entities agree to indemnify and hold harmless the Bank and Guarantor
against any and all claims, losses, damages, costs, expenses (including
reasonable attorneys’ fees) arising out of or in connection with any claim made
by a Secured Creditor against Borrower, NS Entities or Borrower’s or NS
Entities’ properties or assets.
 
(b) Insurance.
 
(i)  
To maintain general business insurance as is usual and customary for entities of
comparable size and with comparable facilities to Borrower and the NS Entities,
which must be issued by an insurance company acceptable to the Bank and
Guarantor, must cover, at a minimum, the outstanding amount owed to Bank and/or
Guarantor hereunder, and must name the Bank and Guarantor as an additional loss
payee.

 
(ii)  
To maintain all risk property damage insurance policies covering the tangible
property comprising the Collateral.  Each such insurance policy must be for the
full replacement cost of the Collateral and include a replacement cost
endorsement and must be issued by an insurance company acceptable to the
Guarantor and must name the Guarantor as an additional loss payee.

 
(iii)  
Upon the commencement of operations of the Project and upon the request of Bank
or Guarantor, to maintain a business interruption insurance policy as is usual
and customary for entities of comparable size and with comparable facilities and
business to Borrower and the NS Entities, which must be issued by an insurance
company acceptable to the Bank and Guarantor, and must name the Bank and
Guarantor as additional loss payees.

 
(iv)  
Upon the request of the Bank or Guarantor, to deliver to the Bank and Guarantor
a copy of each insurance policy or, if permitted by the Bank or Guarantor, a
certificate of insurance listing all insurance in force.

 
(c) Additional Negative Covenants.  Not to, without the unanimous consents of
the Board of Directors (or in the case of the Partnership, its general partner,
NSC) of the Borrower and/or NS Entities, as applicable:
 
(i)  
Declare or pay any dividend, distribution or allocation of any of their cash or
assets to any member, stockholder, or other entity; or

 
(ii)  
Incur any additional debt (other than trade payables in the ordinary course of
business).

 
 
6

--------------------------------------------------------------------------------

 
 
(d) Change of Management.  Not to make any substantial change in the present
executive or management personnel of the Borrower or NS Entities.
 
(e) Corporate Existence.  To maintain their corporate existence and to observe
corporate formalities in their dealings with each other.
 
(f) Location of Collateral.  Not to move or transfer the Collateral to another
location and not to relinquish possession or control of the Collateral except as
provided for in the Loan Documents or without the prior written consent of the
Guarantor.
 
(g) Notices to the Bank and Guarantor.  To promptly notify the Bank and
Guarantor in writing of:
 
(i)  
Any judgment or arbitration award entered against the Borrower or NS Entities or
settlement agreement with respect to any litigation or arbitration against the
Borrower or NS Entities, in an amount over $100,000.00.

 
(ii)  
Any substantial dispute between any governmental authority and the Borrower or
NS Entities that could reasonably be expected to have a material adverse effect
on the Borrower or NS Entities.

 
(iii)  
Any event of default under this Agreement, or any event which, with notice or
lapse of time, or both, would constitute an event of default.

 
(iv)  
Any event of default under any other material agreement, or any event which,
with notice or lapse of time or both, would constitute an event of default
thereunder.

 
(v)  
Any material adverse change in Borrower’s or NS Entities’ business condition,
financial or otherwise, operations or properties, or ability to repay their
obligations.

 
(vi)  
With in fifteen (15) business days prior to such change, any expected change in
Borrower’s or NS Entities’ name, legal structure, place of business or chief
executive office if Borrower or NS Entities have more than one place of
business.

 
(h) Compliance with Laws.  To comply with the laws (including any fictitious
name statutes), regulations and orders of any governmental body with authority
over the Borrower’s or NS Entities’ business.
 
(i) Perfection of Liens.  To help each of the Bank and Guarantor perfect and
protect its security interests and liens, and reimburse it for related costs it
incurs to protect its security interests and liens.
 
(j) Cooperation.  To take any action reasonably requested by the Bank or
Guarantor to carry out the intent of this Agreement.
 
(k) Additional Liens.  Not to create, incur or suffer to exist any mechanic’s
lien, materialmen’s lien, or vendor’s lien on the real property related to the
Project.
 
(l) Actions with Respect to the Partnership.  Partnership and NSC agree not to
cause (i) a voluntary dissolution, liquidation, winding up or other termination
of the Partnership, (ii) the withdrawal, expulsion or replacement of NSC as the
general partner of the Partnership, or (iii) a merger, consolidation or sale of
all or substantially all the assets of the Partnership without the prior written
consent of the Bank and Guarantor, which consent may not be unreasonably
withheld.
 
(m) Action with Respect to the Lease Agreement.  Partnership and NSC agree not
to amend or terminate the Lease Agreement by and between them and dated as of an
even date herewith (the “Lease Agreement”) without the prior written consent of
the Bank and Guarantor, which consent may not be unreasonably withheld.
 
(n) Action with Respect to the Technology License Agreement.  NSI and NSC hereby
agree not to amend or terminate the Amended and Restated Technology License
Agreement by and between NSI and NSC dated as of an even date herewith, which
provides NSC with a license to the intellectual property, patents, patent
rights, copyrights, trade secrets, processes, trademarks, tradenames,
technology, and other intangible property rights necessary to operate NSC’s
business without the prior written consent of the Bank and Guarantor, such
consent not to be unreasonably withheld.
 
(o) Issuance of Additional Stock.  NSC and NSI agree not to issue any additional
shares of capital stock, options or warrants to purchase capital stock, any debt
convertible into capital stock or any other security of NSC or NSI without the
prior written consent of Bank and Guarantor.
 
 
7

--------------------------------------------------------------------------------

 
Section 9. Default and Remedies.  If any of the following events of default
occurs, the Bank, subject to the rights of Guarantor in Section 10 of this
Agreement, may do one or more of the following:  declare the Borrower or NS
Entities in default, stop making any additional credit available to the Borrower
or NS Entities, and require the Borrower or NS Entities to repay the entire debt
immediately and without prior notice.  In addition, if any event of default
occurs, the Bank subject to the rights of Guarantor in Section 10 of this
Agreement, shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity.  If
an event of default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to the Borrower or NS Entities, then the entire debt outstanding
under this Agreement will automatically be due immediately.
 
(a) Failure to Pay.  The Borrower or NS Entities fail to make a payment under
this Agreement (whether to Bank or Guarantor) and the Note when due.
 
(b) Failure to Comply.  The Borrower, NS Entities or the Controlling
Shareholders fail to comply with the terms and provisions of this Agreement or
any other Loan Document other than the obligation to pay the principal of and
interest on the Note, and such failure has not been cured within 45 days.
 
(c) Charitable Contribution Agreement.  Borrower fails to make the charitable
contributions required or otherwise fails to comply with the terms and
conditions of the Charitable Contribution Agreement.
 
(d) False Information.  The Borrower, NS Entities or the Controlling
Shareholders have given the Bank or Guarantor false or misleading information or
representations.
 
(e) Bankruptcy.  The Borrower, NS Entities or the Controlling Shareholders file
a bankruptcy petition, a bankruptcy petition is filed against the Borrower, NS
Entities or the Controlling Shareholders, or the Borrower, NS Entities or the
Controlling Shareholders make a general assignment for the benefit of creditors.
 
(f) Receivers.  A receiver or similar official is appointed for a substantial
portion of the Borrower’s or NS Entities’ business, or the business is
terminated.
 
Section 10. Guarantor’s Rights.
 
(a)           Borrower and NS Entities shall promptly notify Guarantor of any
default of, or state of facts that would reasonably likely result in a default
of, Borrower or NS Entities under any Loan Document.
 
(b)           The Bank shall promptly notify Guarantor of any default of
Borrower or NS Entities actually known by or reasonably believed to exist by
Bank under any Loan Document.
 
(c)           So long as Guarantor is not in default under the Guaranty
Agreement, Guarantor shall have 60 days to cure, or cause to be cured, any
default or non-compliance by Borrower or NS Entities of a failure to pay
pursuant to Section 9(a), prior to Bank exercising its rights against Guarantor
pursuant to the Guaranty Agreement.
 
(d)           Upon an Event of Default by Borrower or NS Entities under any Loan
Document, Guarantor shall have the right to terminate, or cause the termination
of, the Lease Agreement by giving 30 days prior written notice to NSC and the
Partnership.  NSC and Partnership hereby agree to take the necessary and
appropriate action to cause such termination upon receipt of such notice.
 
Section 11. Miscellaneous.
 
(a) Texas Law.  THIS AGREEMENT IS GOVERNED BY TEXAS LAW.  It is the intention of
the parties to comply with applicable usury laws.  The parties agree that the
total amount of interest contracted for, charged, collected or received by the
Bank or Guarantor, if applicable, under this Agreement shall not exceed the
Maximum Rate.  To the extent, if any, that Chapter 303 of the Texas Finance Code
(the “Code”) is relevant to the Bank or Guarantor, if applicable, for purposes
of determining the Maximum Rate, the parties elect to determine the Maximum Rate
under the Code pursuant to the “weekly ceiling” from time to time in effect, as
referred to and defined in § 303.001-303.016 of the Code; subject, however, to
any right the Bank or Guarantor, if applicable, subsequently may have under
applicable law to change the method of determining the Maximum
Rate.  Notwithstanding any contrary provisions contained herein, (a) the Maximum
Rate shall be calculated on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be; (b) in determining whether the
interest hereunder exceeds interest at the Maximum Rate, the total amount of
interest shall be spread throughout the entire term of this Agreement until its
payment in full; (c) if at any time the interest rate chargeable under this
Agreement would exceed the Maximum Rate, thereby causing the interest payable
under this Agreement to be limited to the Maximum Rate, then any subsequent
reductions in the interest rate(s) shall not reduce the rate of interest charged
under this Agreement below the Maximum Rate until the total amount of interest
accrued from and after the date of this Agreement equals the amount of interest
which would have accrued if the interest rate(s) had at all times been in
effect; (d) if the Bank or Guarantor, if applicable, ever charges or receives
anything of value which is deemed to be interest under applicable Texas law, and
if the occurrence of any event, including acceleration of maturity of
obligations owing to the Bank or Guarantor, if applicable, should cause such
interest to exceed the maximum lawful amount, any amount which exceeds interest
at the Maximum Rate shall be applied to the reduction of the unpaid principal
balance under this Agreement or any other indebtedness owed to the Bank or
Guarantor, if applicable, by the Borrower and NS Entities, and if this Agreement
and such other indebtedness are paid in full, any remaining excess shall be paid
to the Borrower and NS Entities; and (e) Chapter 346 of the Code shall not be
applicable to this Agreement or the indebtedness outstanding hereunder.
 
 
8

--------------------------------------------------------------------------------

 
(b) Fraudulent Transfers.
 
(i)  
Each NS Entity hereby acknowledges that the intention of the guarantee provided
for in Section 4(e) of this Agreement (the “Guaranty”) is not for the Guaranty
to constitute a fraudulent transfer or conveyance for purposes of debtor relief
laws (such as federal bankruptcy laws), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the Guaranty and the obligations of each NS Entity
hereunder.  To effectuate the foregoing intention, the NS Entities hereby
irrevocably agree that the Guaranty at any time shall be limited to the maximum
amount as will result in the Guaranty of such NS Entity not constituting a
fraudulent transfer or conveyance.

 
(ii)  
Each NS Entity hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to Bank and/or Guarantor under this
Agreement, such NS Entity will contribute, to the maximum extent permitted by
law, such amounts to each other so as to maximize the aggregate amount paid to
the Bank and/or Guarantor under or in respect of this Agreement or any other
Loan Document.

 
(c) Successors and Assigns.  This Agreement is binding on the Borrower’s, NS
Entities’, Controlling Shareholders’, Guarantor’s, and the Bank’s successors and
assignees.  The Borrower, NS Entities and Controlling Shareholders agree that
they may not assign this Agreement without the Bank’s and Guarantor’s prior
written consent.
 
(d) Severability; Waivers.  If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced.  The Bank and Guarantor retain all
rights, even if Bank makes a loan after default.  If the Bank or Guarantor waive
a default, it may enforce a later default.  Any consent or waiver under this
Agreement must be in writing.
 
(e) One Agreement.  This Agreement and any related security or other agreements
required by this Agreement, collectively represent the sum of the understandings
and agreements between the Parties hereto concerning this credit, replace any
prior oral or written agreements between the Bank, Guarantor and the Borrower
and NS Entities concerning this credit, and are intended by the Parties hereto
as the final, complete and exclusive statements of the terms agreed to by
them.  In the event of any conflict between this Agreement and any other
agreements required by this Agreement, this Agreement will prevail.
 
(f) Inconsistency with the Guaranty Agreement.  In the event of any conflict
between the Guaranty Agreement and any other Loan Document, the other Loan
Documents will govern.
 
(g) Notices.  All notices required under this Agreement shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Agreement, or sent by facsimile
to the fax numbers listed on the signature page, or to such other addresses as
the Bank, Guarantor and the Borrower, NS Entities and the Controlling
Shareholders may specify from time to time in writing.  Notices and other
communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid, (ii)
if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.
 
(h) Headings.  Article, Section and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.
 
(i) Counterparts.  This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
BORROWER:
 
NaturalShrimp Holdings, Inc.
 
By:                                                                                                                                        
Title:                                                                                                                           
             
Address where notices are to be sent:
 
2068 N. Valley Mills Dr.
Waco, TX 76110
Attn:  Chief Executive Officer
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
NaturalShrimp International, Inc.
 
By:                                                                                                                                        
Title:                                                                                                           
                             
Address where notices are to be sent:
 
2068 N. Valley Mills Dr.
Waco, TX 76110
Attn:  Chief Executive Officer
 

 
 
10

--------------------------------------------------------------------------------

 
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
NaturalShrimp San Antonio, L.P.
 
By:  Natural Shrimp Corporation, its general partner
 
By:                                                                                                                                        
Title:                                                                                                                            
            
Address where notices are to be sent:
 
P.O. Box
La Coste, TX 78039

 
 
11

--------------------------------------------------------------------------------

 
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
GUARANTOR:
 
High Plains Christian Ministries Foundation
 
By:                                                                                                                                      
Title:                                                                                                                                      
 
Address where notices are to be sent:
 
701 Park Place Ave.
Amarillo, TX 79101
Attention:  Steve Dalrymple
 
 
 
12

--------------------------------------------------------------------------------

 
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
BANK:
 
Amarillo National Bank
 
By:                                                                   
Title:                                                                                                           
                     
Address where notices are to be sent:
 
P.O. Box 1
Amarillo, TX 79105
Attention:  Commercial Loans

 
 
13

--------------------------------------------------------------------------------

 
 
This Business Loan Agreement is executed by the parties as of the date first
written above.
 
CONTROLLING SHAREHOLDERS:
 
                                                                                     
Shirley Williams
 
Address where notices are to be sent:
 
2068 N. Valley Mills Dr.
Waco, TX 76710
 
                                                                                     
Gerald Easterling
 
Address where notices are to be sent:
 
1012 Oxfordshire
Carrollton, TX 75007
 
                                                                                     
Mary Ann Untermeyer
 
Address where notices are to be sent:
 
785 Lookout Dr.
Lakehills, TX 78063
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
Description of the Project
 
Phase One:
Development, construction, and completion of the first module of the Project (an
approximate 125,000-gallon, three-tank greenhouse system), to the point that
such module is fully operational from a commercial standpoint.

 
Phase Two:
Development, construction, and completion of the remaining four modules of the
Project (an approximate 625,000 gallon greenhouse system), to the point that
such four modules are fully operational from a commercial standpoint.

 
Phase Three:
Development and construction of additional shrimp production/support facilities
and for operating capital for the Project.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 